DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/07/2022.  Claims 1-5 and 7-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Drawings
The drawings were received on 05/27/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 1, line 11 states: “…wherein the anti-rotation segment is rotated relative to the mounting segment.”  It is unclear how the “anti-rotation segment,” is capable of “rotating,” since it implies non-rotation.  For Examination purposes, the “anti-rotation segment” will be understood to prevent rotation in at least one direction, as understood by the Examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser (U.S. Pat. 8550410).
Regarding claims 1, 8, 13, 15, and 20, Fraser discloses a bracket, the bracket comprising: an intermediate segment 40; a mounting segment extending from one end of the intermediate segment 40 (as seen in Fig. 12 below), where the mounting segment includes a fastening aperture 50A receiving a fastener configured to attach to a fastening point of the vehicle; a hook 1 extending from another end the intermediate segment 40; and where the hook 1 is configured to cradle the cylindrical object, such that the cylindrical object moves independently of the hook 1 when the cylindrical object is clamped onto the hook 1 (i.e. the cylindrical object is able to be inserted, rotated, and removed from the hook 1, without moving the hook 1) and where the mounting segment comprises an anti-rotation segment which extends laterally from the mounting segment towards a mounting point of the bracket (as seen in Fig. 12 below).  1, the Examiner notes that Fraser discloses that his annular ring 1, is capable of being formed as “a partial ring, with a gap or two (or more) present, if convenient for installation and/or aesthetics,” as disclosed in col. 5, lines 64-67.  The Examiner submits that an open ring, would form a hook-shaped element for element 1 of Fraser.  Further, the Examiner notes that the bracket is configured to receive a cylindrical object, and is therefore implicitly able to receive a hose, which is a cylindrical object.
	Regarding claims 7 and 14, Fraser discloses the bracket, where the mounting segment abuts the mounting point to prevent rotation of the bracket (via positioning hole 50).



    PNG
    media_image1.png
    359
    708
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of McAllister et al. (U.S. Pub. 20120061106).
	Regarding claims 2-5, 9-12, and 16-19, Fraser is discussed above, and teaches the bracket for supporting a cylindrical object.  However, Fraser fails to teach gussets at various locations along his bracket.  McAllister discloses a bracket 100 for supporting a cylindrical object 30, comprising an intermediate segment 194, a mounting segment 150, and a hook 180a-b, for holding the cylindrical object 30. McAllister further teaches the use of a gusset 192 on the intermediate segment 194, between the hook 180a-b and the mounting segment 150.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gussets at the bend portions along the bracket of Fraser, in order to add rigidity to the bend portions, and the bracket as a whole, as taught to be desirable by McAllister (see discussion in para. [0043]).  
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Fraser’s device is not designed for mount a hose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
	Regarding the Applicant’s argument that Fraser fails to teach “wherein the anti-rotation segment is rotated relative to the mounting segment,” the Examiner submits the following.  As discussed above, it is unclear how the “anti-rotation segment,” is capable of “rotating,” since it implies non-rotation.  The “anti-rotation segment” is being interpreted as preventing rotation in at least one direction, based on the plain meaning of the phrase.
	Regarding the Applicant’s argument that there is no disclosure in Fraser, “…that the clock moves independently of the hook…,” the Examiner submits the following.  The Examiner notes that in Fig. 7, Fraser depicts how the bracket is mounted to the vehicle.  Further, the Examiner notes that Fraser states that the cylindrical object 12 is press-fitted into the supporting hook 1, as discussed in col. 4, lines 51-58.  Therefore, it is submitted that when the bracket is mounted to the vehicle, the cylindrical object 12 is capable of moving, relative to the bracket, during assembly.
	With regards to the Applicant’s argument that Fraser fails to teach or disclose a fastening aperture on the mounting segment, the Examiner submits the following.  It appears that the Examiner may have inadvertently mislabeled elements 50 and 50A.  As depicted in Fig. 12 below, Fraser discloses a fastening aperture 50A, which is mounted on the mounting segment.  Therefore, it is submitted that Fraser meets this limitation.




    PNG
    media_image1.png
    359
    708
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        24-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632